Citation Nr: 1802337	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-51 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear sensorineural hearing loss (herein a left ear hearing loss disability).  

2.  Entitlement to service connection for a right ear hearing loss disability.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 and from December 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As referenced above, a separate Board addressed the issue of entitlement to a TDIU.  The Veteran's representative in that case (who had restricted the scope of their representation) filed a motion in November 2017 to advance that appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The Board granted this motion in December 2017.  The Board will also now, on its own motion based on good cause shown, advance this appeal on the Board's docket.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issues of entitlement to service connection for recurrent headaches, sleep disorders and GERD have been raised by the record, but have not been adjudicated by the AOJ.  Specifically, the Veteran submitted a May 2015 VA Form 21-526b (Veteran's Supplemental Claim for Compensation) on which he marked a box requesting service connection for new disabilities and stated "[p]lease read the enclosed supporting letter outlining the conditions Page 2."  The referenced accompanying letter listed a variety of conditions that the Veteran was seeking service connection for; one such condition (erectile dysfunction) was granted entitlement to service connection in an August 2015 rating decision and two other listed conditions appear encompassed by the Veteran's already service-connected PTSD (lack of concentration and memory loss, and all nervous conditions (with reference to "the implausible number of varied psychiatric manifestations")).  The issues of recurrent headaches, sleep disorders and GERD appear to be separate claims, and despite being afforded VA examinations in August 2015 related to these claims, the AOJ has not adjudicated these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


REMAND

The Veteran filed the claims on appeal in October 2014 and he was afforded a VA examination in February 2015.  In his May 2015 VA Form 21-0958 (Notice of Disagreement [NOD]), he referenced regarding his left ear hearing loss disability that he was "[r]equesting re-evaluation."  Also on this form, he stated that as of today this conditions have worsened and I have developed secondary consequences.  

With respect to the left ear hearing loss disability claim, in light of the reported increase in severity of the disability since the last VA examination (which was approximately 3 years ago), remand is required to afford the Veteran a new VA examination to determine the current severity of his left ear hearing loss disability.
With respect to the right ear hearing loss disability claim, the February 2015 VA audiometric results did not indicate a hearing loss disability for VA purposes (though a positive opinion was provided with respect to direct service connection).  See 38 C.F.R. § 3.385 (2017) (defining when impaired hearing is considered a disability for VA purposes).  In light of the Veteran's reported worsening of his right ear hearing acuity since the last VA examination (which was approximately 3 years ago), remand is required to afford the Veteran a new VA examination to determine whether he has a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).

In addition, while on remand, outstanding VA treatment records must be obtained.  In a statement accompanying the Veteran's May 2015 NOD, he stated that "I continue to receive medical treatment at the San Juan VA[Medical Center (MC)].  Please obtain these records from the hospital as deemed necessary to evaluate my claim/appeal...I feel my entire Military folder plus the San Juan VAMC medical records supports my contentions for the benefits in questions."  While the September 2016 Statement of the Case listed under the evidence heading VA treatment records from 2003-2015, such complete records do not appear to be associated with the electronic claims file.  VA treatment records are of record dated during the appeal period up to September 2016, but they mostly consisted of primary care physician records and did not include records related to a VA hospitalization during the appeal period; this suggests that the records currently of record are incomplete.  As such, while on remand, all VA treatment records dated during the appeal period (from October 2014) must be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1. Obtain all VA treatment records dating during the appeal period (from October 2014).

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his left ear hearing loss disability and to determine whether he has a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




